Citation Nr: 0400832	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  96-46 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
hypertensive cardiovascular disease since January 12, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertensive cardiovascular disease prior to January 12, 
1998.  

3.  Entitlement to a compensable evaluation for scar of the 
occipital area of the scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran had verified active service from May 1979 to 
November 1992, with earlier period of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO decision which, in 
pertinent part, denied an evaluation in excess of 10 percent 
for hypertension and denied a compensable rating for scars of 
the occipital area of the scalp.  In July 1999, the RO 
determined that an increased 30 evaluation for service-
connected hypertensive cardiovascular disease with 
uncontrolled hypertension was warranted, effective January 
12, 1998.  The Board remanded the case in May 2000 for 
further development.  In a March 2003 RO decision, the 
evaluation for the cardiovascular disability was increased to 
60 percent disabling, effective January 12, 1998.  The case 
was received at the Board in November 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  For the period prior to January 12, 1998, the veteran's 
hypertensive cardiovascular disease was manifested by blood 
pressure readings less than 100, borderline enlargement of 
the heart, and no reports dyspnea on exertion.  

3.  For the period beginning on January 12, 1998, the 
veteran's hypertensive cardiovascular disease is manifested 
by blood pressure readings, predominantly 120 or less, 
borderline enlargement of the heart, and left ventricular 
hypertrophy without evidence of congestive heart failure, or 
more than sedentary employment precluded.

4.  For the period beginning on January 12, 1998, the 
veteran's ejection fraction is 50 percent.  His metabolic 
equivalents (METS) level has ranged from 5 to 7. 

4.  The scar of the occipital area of the veteran's scalp is 
circular and measures 3-centimeters in diameter; it is not 
more than slightly disfiguring, nor is it superficial, poorly 
nourished and productive of repeated ulceration or painful 
and tender on objective demonstration, adherent, raised, 
hyperpigmented or functionally limiting.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertensive cardiovascular disease for the 
period prior to January 12, 1998, are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.104, 
Diagnostic Codes 7007, 7101 (1997 & 2003).  

2.  The criteria for a disability rating in excess of 60 
percent for hypertensive cardiovascular disease for the 
period since January 12, 1998, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.104, 
Diagnostic Codes 7007, 7101 (1997 and 2003).  

3.  The criteria for a 10 percent evaluation for a scar of 
the occipital area of the scalp have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in October 2001.  The letter 
provided the veteran with 30 days to respond; however, the 
law requires that he be afforded one year to respond.  
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
veteran has submitted argument in reference to his claim 
dated in April 2003, more than one year after the VCAA 
notice, suggesting that he did not feel constrained by the 60 
day limit.  Moreover, in correspondence from the veteran 
dated in October 2002, it was specifically noted that he felt 
that he had stated his case completely.  In this case, the 
notice requirements of the VCAA have been met by the RO.  

VA has also obtained all relevant treatment records, and 
afforded the veteran VA examinations.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2003).  


I.  Factual Background

On VA examination in February 1993, it was noted that the 
veteran's "median" blood pressure reading was 150/106.  The 
diagnoses included hypertension, probably essential.  

On VA examination in May 1996, it was noted that the veteran 
was diagnosed with hypertension in 1982.  His blood pressure 
readings were 138/98, sitting; 150/98, lying down; and 
148/102, standing.  An X-ray examination revealed borderline 
enlargement of the heart.  The diagnoses included essential 
hypertension, poorly controlled by medications, and a well-
healed linear scar of the occipital skull with loss of hair.  

On examination for VA in May 1998, the veteran denied a 
history of myocardial infarctions, cerebrovascular accidents 
or renal insufficiency.  Chest pain or shortness of breath 
were also denied.  He reported a history of headaches 
associated with nausea and blurred vision.  On physical 
examination, his blood pressure reading was 180/120 on first 
attempt, and 180/130 on second attempt in a seated position.  
Fundoscopic examination was abnormal, revealing arteriole 
narrowing.  It was noted that EKG studies "showed sinus 
rhythm," mild sinus bradycardia and borderline early 
transition.  Chest X-ray studies were abnormal revealing left 
ventricular configuration and left ventricular hypertrophy 
(LVH), consistent with hypertensive cardiovascular disease.  
The examiner noted that there was no evidence of congestive 
heart failure.  The diagnostic impression was hypertensive 
cardiovascular disease with uncontrolled hypertension at 
present.  

VA medical records dated from January 1999 to August 2000 
essentially show that the veteran was treated for 
uncontrolled hypertension with poor medication compliance.  
Blood pressure readings during this period included readings 
of 150/112 in January 1999, 169/125 in June 1999, 172/130 in 
July 2000 and 127/76 in August 2000.  

On examination for VA conducted in February 2001, the veteran 
gave a history of shortness of breath for more than one year 
that occurred with walking rapidly or up a hill.  The veteran 
reported that he incurred a scar to the head after an assault 
during active military service.  He denied any history of 
treadmill testing or nitroglycerin use.  On physical 
examination, his blood pressure reading was 140/100, sitting, 
140/110, standing, and 160/110, laying down.  A round three-
centimeter in diameter scar was noted in the left cubital 
fossa.  No underlying inflammation, keloid, ulceration, burn 
or underlying tissue loss was noted.  The diagnoses included 
uncontrolled hypertension and status post head injury in 1976 
with residual scar.  

It was noted that chest X-rays, treadmill tests and 
photographs were not accomplished due to the veteran's 
departure from the examination prematurely.  It was noted 
that the veteran was aware that such procedures were 
necessary; however, when contacted and asked to return, the 
veteran refused.  The examiner indicated that, assuming 
reasonable control of his blood pressure, his estimated MET 
level was 7.  It was noted that he appeared to be in New York 
Heart Class 1 to 2.  

A May 2002 VA medical record shows that the veteran's blood 
pressure reading at was 193/128.  

On examination for VA in December 2002, the veteran related 
that he experienced occasional shortness of breath and 
fatigue.  He had no functional impairment resulting from such 
symptoms and lost no time from work due to hypertension.  The 
veteran denied any heart problems.  On physical examination, 
his blood pressure readings were 140/90.  The examiner noted 
that there was a barely visible 3-centimeter scar over the 
crown of the head.  Color was "blank with the skin."  There 
was no soft tissue defect and the scar was non-tender.  No 
keloid formation, drainage, inflammation or ulceration around 
the scar was shown.  Examination of his heart revealed no 
sign of congestive heart failure, cardiomegaly, or cor 
pulmonale.  According to the New York Heart Association 
Scale, there was no restriction.  It was noted that chest X-
ray studies demonstrated no abnormalities.  Electrocardiogram 
showed a sinus rate of 66 beats per minute (bpm).  The 
diagnoses included hypertension, hypertensive heart disease 
and scar over the head with no clinical sequalae.  

The examiner submitted an addendum to the December 2002 
report which noted that a review of the claims file was 
accomplished.  The examiner noted that an echocardiogram and 
Doppler study reflected slight hypertrophy of the left 
ventricle with satisfactory function; ejection fraction was 
50 percent; left atrium was dilated and mild mitral 
regurgitation and mild tricuspid regurgitation were present.  
The examiner indicated that the veteran's predominant 
diastolic blood pressure was 90 mmHg.  It was noted that 
there was enlargement of the heart.  No sign of congestive 
heart failure was demonstrated diagnostically.  The estimated 
METs level was 5.  The examiner opined that the veteran could 
lift an occasional 50 pounds; stand/walk/sit for 6 hours out 
of an 8-hour day; and do fine gross manipulation with his 
hands.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

A.  Hypertensive Cardiovascular Disease 

Prior to January 12, 1998, a 30 percent rating was warranted 
for hypertensive cardiovascular disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A 60 percent 
rating required marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension of 120 or more, which may 
later have been reduced, dyspnea on exertion, more than light 
manual labor precluded.  A 100 percent rating required 
definite signs of congestive heart failure (CHF), more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997),

In the alternative, the veteran's disability could have been 
rated under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  That diagnostic code provided for a 10 
percent evaluation when diastolic blood pressure was 
predominantly 100 or more; a 20 percent evaluation where the 
diastolic blood pressure was predominantly 110 or more with 
definite symptoms; a 40 percent evaluation where the 
diastolic blood pressure readings were predominantly 120 or 
more with moderately severe symptoms; and a maximum 60 
percent evaluation where diastolic blood pressure was 
predominantly 130 with severe symptoms.

The evidence for the period prior to January 12, 1998 
consists of the May 1996 examination and the veteran's 
statements reporting his symptoms.  The examination contained 
no finding of diastolic blood pressure of 100 or more.  Thus 
there was no evidence of an essential element needed for a 
higher evaluation under Diagnostic Codes 7007 and 7101.  In 
addition there was no evidence of dyspnea on exertion.  There 
was evidence of borderline enlargement of the heart, but use 
of the term "borderline" seems to imply that the 
enlargement was not "definite."  Even if the enlargement 
could be deemed "definite" the veteran lacked the other 
criteria for a 30 percent evaluation under Diagnostic Code 
7101.  Since he did not meet most of the criteria for a 30 
percent evaluation under that diagnostic code, his disability 
did not merit that evaluation.

Accordingly, the Board must conclude that the veteran's 
cardiovascular disease did not merit an evaluation in excess 
of 10 percent prior to January 12, 1998.

Effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating cardiovascular 
diseases, including hypertensive cardiovascular disease.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The RO has adjudicated the veteran's claims 
based on both the previous and revised schedular criteria and 
the veteran has been provided notice of the revised criteria.  

The new criteria are only applicable subsequent to January 
12, 1998, while the old criteria may be applied both prior 
to, and after, January 12, 1998.  

Applying the old version of Diagnostic Code 7007, for the 
period beginning on January 12, 1998, the Board notes that 
the record contains specific findings that the veteran does 
not have congestive heart failure.  There are also findings 
that show the veteran would be capable of more than sedentary 
employment.  On the examinations in May 1998 and December 
2002, he was found capable of occasionally lifting 40-50 
pounds.  On the December 2002 examination it was noted that 
he could stand walk and sit for six hours in an eight-hour 
work day.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2003), a 30 percent rating requires a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  (A note in the 
regulation indicates that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used to rate the 
veteran.  38 C.F.R. § 4.104 (2003).)  

Applying the revised rating criteria to the evidence since 
January 12, 1998, there is no basis for a rating higher than 
the 60 percent rating currently assigned.  First, the 
evidence does not show a diagnosis of congestive heart 
failure to warrant assignment of a 100 percent rating.  
Similarly, the evidence shows that his lowest level of 
workload was 5 METs.  The veteran complained of only 
occasional shortness of breath and fatigue with no functional 
impairment resulting from such symptoms.  Such clinical 
findings do not approach the workload level of 3 METs or 
less.  Lastly, while he does have left ventricular 
dysfunction, his ejection fraction is not shown to have ever 
been lower than 50 percent.  Thus, his disability does not 
meet or approximate the criteria for an evaluation in excess 
of 60 percent under Diagnostic Code 7007.  38 C.F.R. § 4.7.

The previous version of Code 7101 provided for a maximum 
schedular rating of 60 percent.  Therefore, that code could 
not serve as the basis for a higher evaluation for the period 
beginning on January 12, 1998.  

The amended version of Code 7101 also provides for a maximum 
60 percent rating.  38 C.F.R. § 4.104 (2003).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 60 percent for 
hypertensive cardiovascular disease for the period beginning 
on January 12, 1998; or a rating in excess of 10 percent for 
the period prior to January 12, 1998.  In this case, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Scars of the Occipital Area of the Scalp

During the pendency of this appeal, the diagnostic criteria 
that pertain to scars were revised, effective August 30, 
2002.  Thus, the old criteria will be applied to the period 
before and after August 30, 2002, while the new criteria will 
be applied only to the period beginning on August 30, 2002.  
Kuzma v. Principi.  The RO has adjudicated the veteran's 
claims based on the prior and revised schedular criteria and 
the veteran has been provided notice of the revised criteria.  

Under the criteria that were in effect prior to August 30, 
2002, a disfiguring scar of the head, face or neck warrants a 
10 percent rating when that scar is either moderate in 
severity, or disfiguring; a noncompensable evaluation is 
warranted when that scar is slight.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  

Under the revised criteria, a 10 percent rating is 
appropriate for one characteristic of disfigurement (that 
is, the scar is disfiguring); a scar that is not disfiguring 
(that is, the equivalent of slight) is considered to be 
noncompensable.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
(2003).  The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec.  4.118 are: 

Scar 5 or more inches (13 or more cm.) in 
length. 

Scar at least one-quarter inch (0.6 cm.) 
wide at widest  part.     

Surface contour of scar elevated or 
depressed on palpation.

Scar adherent to underlying tissue. 

Skin hypo-or hyper-pigmented in an area 
exceeding six square  inches (39 sq. 
cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly,  etc.) in an area 
exceeding six square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six  square inches (39 sq. 
cm.).

Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).
38 C.F.R. § 4.118.

In the instant case, applying the old criteria, the medical 
evidence does not demonstrate that the veteran's scar is more 
than slightly disfiguring.  Examiners have described the scar 
as well healed and barely visible, without underlying 
inflammation, keloid formation, ulceration or underlying 
tissue loss. 

Under the new criteria contained in Diagnostic Code 7800, a 
compensable evaluation requires one of the characteristics of 
disfigurement.  Four of those criteria require a scar that is 
at least six square inches.  Since the veteran's scar only 
measures 3 centimeters in diameter, it does not meet the 
required size for those 4 characteristics.  Another criterion 
requires a scar that is at least five inches long.  His scar 
does not meet this criterion.  His scar is not adherent, 
hyperpigmented or raised.  However, since it is 3 centimeters 
wide at its widest part, it does meet the one of the 
characteristics of a disfiguring scar.  Therefore a 10 
percent evaluation is warranted under the new version of 
Diagnostic Code 7800.

The old provisions of Diagnostic Code 7803 and 7804 provided 
for a maximum 10 percent evaluation when a scar was painful 
on objective demonstration, or that was poorly nourished with 
repeated ulceration.  In the instant case, there have been no 
complaints or objective clinical findings of pain, ulceration 
or poor nourishment of the scar.  

Thus, the evidence is in favor of a 10 percent evaluation for 
the scar.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 60 percent for hypertensive 
cardiovascular disease with hypertension since January 12, 
1998 is denied.  

An evaluation in excess of 10 percent for hypertensive 
cardiovascular disease with hypertension, prior to January 
12, 1998 is denied.  

A 10 percent evaluation for scar of the occipital area of the 
scalp is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



